Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments, filed June 6, 2022, have been entered. Claims 2 and 4 have been cancelled. Claims 1, 3, and 5 have been amended. Claims 1, 3, and 5-7 are currently pending in the application. 

Reasons for Allowance
Claims 1, 3, and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Qiu ‘367 (U.S. Publication No. 2020/0375367) is cited as being of interest for disclosing a connecting structure of support rods 3 of a bedstead, the bedstead including a bed frame (shown in Figure 2), the bed frame including the support rods 3 arranged and connected between two lateral frame rods 2, each of the two lateral frame rods 2 being formed with a plurality of slots 201 arranged along its length direction (Figures 2 and 3, paragraph 0021), a positioning block 6 being insertedly connected to each slot 201, the positioning block 6 including a positioning groove block 6 for positioning either end 31 of each support rod 3 to be inserted in a top-down direction (paragraph 0025 and Figure 3, where the support rod would necessarily have to inserted from a top-down direction, in order to fit limiting groove on the protruding block located inside clamping groove 61, where the protruding block would prevent the end 31 of the support 3 from being fully inserted into positioning block 6), the positioning groove block 6 including a bottom plate (comprising the protruding block, see paragraph 0025) and three side plates (comprising the two sides of the protruding block 6 that are abutting frame bar 2, and comprise the positioning portions 6, and the back of the protruding block 6 which abuts the end of support bar 3 are positioned orthogonal to the sides, Figure 3).
Han (Korean Patent Publication No KR 102086741 B1) is cited as being of interest for teaching the support rods 30 being square rods 30 (Figure 2 and paragraph 0035 and see Figures 3a and 4a, and paragraph 0064-0066, where ends of the support rods 30 are provided with coupling part 70). Qiu ‘148 (U.S. Publication No. 2020/0345148), is additionally cited as being of interest for disclosing wherein the positioning groove block 12 further includes a plug-in portion 15 extending downwardly (through connecting bar 14) and located beneath the bottom plate (Figures 7 and 10, where connecting bar is attached to the bottom of groove block 12), the plug-in portion 15 is inserted toward the slot 11 from the side (Figure 4).
None of Qiu ‘367, Qiu ‘148, or Han, either alone or in combination, disclose, teach, or suggest wherein the positioning groove block further includes a plug-in portion extending downwardly and located beneath the bottom plate, the plug-in portion being inserted into the slot in the top-down direction, the bottom plate of the positioning groove block being mounted above the side opening, and the plug-in portion being blocked in the inner side of the lateral frame rod.
Li (U.S. Publication No. 2018/0372138) is additionally cited as being of interest for disclosing the positioning block 4 being inserted from a top down direction (Figure 6), wherein the three side plates 43 of the positioning groove block 4 are inserted in the upper opening in the top-down direction (Figure 8), and outer surfaces 44 of the three side plates 43 are provided with at least one second positioning portion 44 to be blocked under the upper side of the lateral frame rod 2 (Figures 5 and 6, where  block groove 45 is provided to limit the positioning block 4 when inserted into slot 21, see paragraph 0031).
Li, however, does not disclose each slot forming a notch on an upper, inner corner of the lateral frame rod. The slots of Li are placed in the center of frame bar 2, where support bars 3 curve downward to be inserted therein (Figure 8). There would be no motivation to the combine the disclosures of Qiu ‘367 and Li, as the support rods of Qiu ‘367 and Li provide distinct methods of inserting a support rod. While both the support rods of Qiu ‘367 and Li are inserted from the top down, the support rod of Qiu ‘367 extends from the side of the positioning block and the support rod of Li extends from the top and curves over the side of the frame bar (see Li, Figure 8 and see Qiu ‘367, Figure 3). Moreover, the plug-in portions 15 of Qiu ‘148 are positioned on the outer side of the lateral bars 1, and there would be no motivation to provide the plug-in portion on the inside of the lateral frame rod, as the plug-in portion of Qiu ‘148 aids in clamping of the support rods to prevent shaking of the bedstead, and it is not clear if the plug-in portion 15 of Qiu ‘148 would function as intended if located inside the lateral frame bar.
Finally, there is no disclosure, teaching, or suggestion in the prior art of record that would provide for the plug-in portion being inserted into the slot in the top-down direction, the bottom plate of the positioning groove block being mounted above the side opening, and the plug-in portion being blocked in the inner side of the lateral frame rod.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673